FILED
                             NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ERWIN HUERTAS,                              No. 07-73254

               Petitioner,                       Agency No. A073-170-852

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Luis Erwin Huertas, a native and citizen of Peru, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Huertas did

not establish past persecution based on the threats to the organization where he

worked, and the incident when unidentified armed men stopped him in his car. See

Lim v. INS, 224 F.3d 929, 936-37 (9th Cir. 2000).

      Substantial evidence also supports the agency’s determination that Huertas

failed to demonstrate a well-founded fear of future persecution because it is too

speculative he will be persecuted in Peru on account of a protected ground. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (record evidence did not

show petitioner had objectively reasonable basis for future fear). Accordingly,

Huertas’ asylum claim fails.

      Because Huertas failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73254